Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 -13 are rejected under 35 U.S.C. 102a1 as being anticipated by Reybrouck et al. (US-20160201751).
Regarding claim 1, Reybrouck et al. discloses an outer tube (36); an inner tube (30 and/or 30 including 54a) arranged coaxially within the outer tube (figs 2 and/or 4-10); a guide unit (50) which closes a first end of the outer tube and a first end of the inner tube (figs 2 and/or 4-10); and a bottom unit (38/54) arranged at a second end of the inner tube (figs 2 and/or 4-6); wherein the outer tube (36) and the inner tube (30) are deformed plastically (at least during a process of assembly or fabrication), such that the guide unit (50) is connected in a positively locking manner to the outer tube and the inner tube (at least paragraphs 48 and 54, crimp, weld, rolled etc. and wherein attached by a weld has been interpreted as plastic deformation), and the inner tube (30) is deformed plastically, such that the bottom unit (54/38) is connected in a positively locking manner to the inner tube ( paragraph 48 and figs 2 and/or 4 or 5), and/or the outer tube (36) and the inner tube (30) are connected in an integrally joined manner to the guide unit (50), and the inner tube is connected in an integrally joined manner to the bottom unit (figs 2 and 4-10 and at least paragraphs 48 and 54, wherein “attached to” especially by way of weld or “directly engaging” have been interpreted as integral and/or a positive locking manner).
Regarding claim 2, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) fix the guide unit (50) and the bottom unit (54) in position by way of the plastic deformation (figs 2 and 4-10, at least paragraphs 48 and 54 wherein at least crimping, rolling and welding have been interpreted as plastic deformation at the connection point).
Regarding claim 3, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) are connected to the guide unit and/or the inner tube is connected to the bottom unit in a positively locking manner by way of crimping, rolling, caulking and/or lock- beading (figs 2 and 4-10, at least paragraphs 48 and 54 wherein at least crimping, rolling and welding have been interpreted as a positive locking manner).
Regarding claim 4, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) are connected to the guide unit (50) and/or the inner tube is connected to the bottom unit (54) in an integrally joined manner by way of welding (paragraphs 28 and 54).
Regarding claim 9, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) have a plurality of beads (paragraph 48 and at least shown at fig 6, at least at or near arrow A and at 50a and at least the welds/direct connection at 50 and 36) which are configured distributed uniformly in the circumferential direction in the outer tube and/or in the inner tube (at least figs 5-10).
Regarding claim 10, Reybrouck et al. discloses the guide unit (50) and the bottom unit (54/38) have in each case at least one first seal element (at least 50b and/or 54a) which seals the guide unit (50)  and the bottom unit (54) in a fluid-tight manner towards the inner tube (figs 2 and 4-10 and paragraphs 46-54).
Regarding claim 11, Reybrouck et al. discloses wherein the guide unit (50) and the bottom unit 54/38) in each case have a seal region (at least at or near 50 and 54) which receives the first seal element (at least 50b and/or 54a) and protrudes into the inner tube (fig 6 at least wherein 50 and 38/54 are inside of 30), the first seal element being arranged axially within the respective bead of the inner tube (at least figs 2 and 6).
Regarding claim 12, Reybrouck et al. discloses wherein the bottom unit (54/38) has at least one second seal element (at least figs 4 and/or  5 and paragraph 30 wherein “a lower mount 54 seals the end of reserve tube 36”) which is arranged radially on the outside and seals the bottom unit towards the outer tube (at least figs 4 and/or 5).
Regarding claim 13, Reybrouck et al. discloses a vehicle (fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reybrouck et al. (US-20160201751) in view of Schurmans (US-20060081428).
Regarding claims 5 and 6, Reybrouck et al. discloses wherein the connection of the outer cylinder to the guide unit can be one of many configurations (crimp, weld, roll, etc. in at least paragraphs 48 and 54) and as set forth above but doesn’t specifically show in the figures wherein a bead of radial configuration sits in a recess of the guide unit.  Schurmans (fig 2) teaches wherein an outer tube (106) has at least one first bead (unnumbered bead on 106 and protruding into 114) which is of radially inward configuration (fig2), and a guide unit (114) has at least one first recess (unnumbered recess on 114 and accepting the protruding bead of 106) that is at least locally or circumferentially configured (re cl. 6, fig 2), the first bead engaging into the first recess, such that the guide unit is fixed in position in the outer tube (fig 2).
Regarding claim 8, Schurmans teaches wherein as a result of the plastic deformation, the outer tube has at least one second bead (see annotated fig 2, top overturned portion of 106) which is of radially inward configuration, and the guide unit (114) has a guide plate (see annotated fig 2) with a guide sleeve (see annotated fig 2)  for guiding a piston rod (11a), the second bead being pressed on the guide plate (at least top corner of 106 bent onto the plate and 114).

    PNG
    media_image1.png
    433
    720
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mechanical securement of a bead and recess configuration of Schurmans in an environment of extreme conditions at least in order to maintain a fixed axial position of a guide unit and outer tube to thus provide an operable relationship between the outer tube and guide unit (Schurmans abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reybrouck et al. (US-20160201751) in view of Pradel et al. (US-5441132).
Regarding claim 8, Reybrouck et al. discloses wherein the connection of the outer cylinder to the guide unit can be one of many configurations (crimp, weld, roll, etc. in at least paragraphs 48 and 54) and as set forth above but doesn’t specifically show in the figures wherein a bead of radial configuration sits in a recess of the guide unit.  Pradel et al. (fig 1) teaches wherein as a result of the plastic deformation, an outer tube (3a) has at least one first bead (62a) which is of that faces radially inward configuration (fig 1), and the guide unit has at least one first recess (63a), the first bead engaging into the first recess (fig 1), such that the guide unit (50a) is fixed in position in the outer tube and wherein as a result of the plastic deformation, the outer tube has at least one second bead (19a) which is of radially inward configuration, and the guide unit (50a) has a guide plate (61a) with a guide sleeve (at least one of 59a or 17a)  for guiding a piston rod (11a), the second bead being pressed on the guide plate (at least 19a bent onto 61a through 17a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mechanical securement of a bead and recess configuration of Pradel et al. in an environment of extreme conditions at least in order to maintain a fixed axial position of a guide unit and outer tube to thus provide an operable relationship between the outer tube and guide unit (Pradel et al. col. 10, lines 23-37).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments regarding claims 1 and 2 filed 8/2/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that since figures 2, and 4-10 have been referenced in the rejection, multiple embodiments have been relied upon to anticipate the claimed subject matter, Examiner respectfully disagrees.  To clarify, where (figs 2 and/or 4-10) has been cited, it has been interpreted that each embodiment shows an example of the recited structure exclusive to the embodiment.  A combination of embodiments has not been relied upon. With regards to independent claim 1, it has been interpreted each of the rod guides in figures 7-10 read on the claimed subject matter since the inner and outer tube, rod guide assembly, and attachment thereof still fall under the limitations of the claim. In other words, Reybrouck et al discloses several variations the cylinder ends that use a known method of connection (crimp, weld, rolled etc.).
Applicant also argues that the prior art lacks wherein the outer tube is plastically deformed such that a guide unit is connected in a positively locking manner, Examiner respectfully disagrees. In at least paragraphs 48, Reybrouck et al. discloses a method of attachment between the inner tube with the guide assembly and base valve to include to crimp, weld, rolled etc. which have been interpreted as plastic deformation. In at least paragraphs 54, Reybrouck et al. discloses a method of attachment between the outer tube and the guide assembly wherein it can be attached by a weld which has been interpreted as plastic deformation.
Regarding claim 2, Applicant argues that the prior art lacks wherein “the outer tube and the inner tube fix the guide unit and the bottom unit in position by way of the plastic deformation.” In at least paragraphs 48, Reybrouck et al. discloses a method of attachment between the inner tube with the guide assembly and base valve to include to crimp, weld, rolled etc. which have been interpreted as plastic deformation. In at least paragraphs 54, Reybrouck et al. discloses a method of attachment between the outer tube and the guide assembly wherein it can be attached by a weld which has been interpreted as plastic deformation.
Applicant’s arguments, see p. 8, filed 8/2/2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see p.8, filed 8/2/2022, with respect to the rejection(s) of claim(s) 8 under Reybrouck et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference and the amendment to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657